In an action, inter alia, to recover damages for breach of a stipulation of settlement, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), entered November 4, 1994, which granted their motion for summary judgment only to the extent of directing the parties to comply with a 1986 stipulation of settlement.
Ordered that the order is affirmed, with costs.
The plaintiffs correctly assert that absent fraud, overreaching, mistake, or duress, an open-court stipulation will not be disturbed by a court (see, Doppelt v Doppelt, 215 AD2d 715). However, the trial court enforced the stipulation exactly as it was agreed upon by the parties and did not impermissibly alter or modify the terms thereof.
*676The plaintiffs’ remaining contention, regarding an inquest to determine the amount of damages owed to them, was not raised in the trial court and is not properly before this Court on appeal (see, Robinson v Donald C. Swanson, Inc., 205 AD2d 678). Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.